DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Allowable Subject Matter
Claims 1 and 3-9 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1 and 9 is the inclusion of a residual battery capacity estimation unit configured to estimate, in a case where the end-to-end voltage of the battery measured by the voltage measurement unit is lower than a first specified voltage value which is previously set, estimates a residual battery capacity, the measurement interval change unit setting, in a case where the end-to-end voltage of the battery measured by the voltage measurement unit is equal to or higher than the first specified voltage value, the measurement interval to a first time interval, the measurement interval change unit setting, in a case where the end-to-end voltage of the battery measured by the voltage measurement unit is lower than the first specified voltage value, the measurement interval to a second time interval which is shorter than the first time interval, and the residual battery capacity estimation unit calculating an internal resistance of the battery using the end-to-end voltage of the battery measured by the voltage measurement unit and estimating the residual battery capacity using the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cummings (US 6,025,699) discloses measuring a battery charge level of the rechargeable battery. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
3/10/2021